DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.

Drawings
The drawings were received on 04/02/2020. These drawings are acceptable for examination.

Claim Objections
Claim 4 is objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.  
As per Claim 4,
It recites “of when” in Line 4 and in Line 6 of its second page. However, both of these are incomplete phrases, and there seems to be a word or a phrase missing between “of” and “when”.
The claim also recites “from among” in Line 9.  However, this is an incomplete phrase, and there seems to be a word or a phrase missing between “from” and “among”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1,
it recites “the second bits” in Line 15. It is unclear what “the second bits" is referring to. For the purposes of prior art examination, Examiner is interpreting them as all bits that can be the second bits recited as “for a second bit having a value of 0 among a plurality of bits included in each of the plurality of groups” in Lines 10-11.
The claim also recites “the second bit” in Lines 12-13, in Line 20 and in Line 26. It is unclear, as “for a second bit having a value of 0 among a plurality of bits included in each of the plurality of groups” in Lines 10-11 can be multiple of the second bits in the plurality of groups. For the purposes of prior art examination, Examiner is interpreting it as a first second bit identified for a value change in one particular group of the plurality of the groups.
The claim also recites “the first bit” in Line 12, in Line 22 and in Line 24. They are unclear, as “a first bit having a value of 1 (…) among a plurality of bits included in each of the plurality of groups” in Lines 9-11 can be multiple of the first bits in the plurality of groups. For the purposes of prior art examination, Examiner is interpreting it as the first first bit identified for a value change in one particular group of the plurality of the groups.

As per Claim 3,
it recites “another” in Line 23. It is unclear what it means. For the purposes of prior art examination, Examiner is interpreting this as “the other one of the first holding area or the second holding area”.

As per Claim 6,
It is a method claim identical to system claim 1, and is rejected for the same reason.
Additionally, the claim recites “the optimization device” in Line 29 of its first page and in Line 7 of its second page. There is insufficient antecedent basis for these limitations in the claim.

Dependent claims are rejected for the same reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 are directed to a system, and Claim 6 is directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). In this case the claims fall within the judicial exception of an abstract 

As per Claim 1, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a processing device that, under its broadest reasonable interpretation, covers the abstract ideas of mathematical concepts. The claim recites “calculate, for a plurality of bits corresponding to a plurality of spins included in an Ising model obtained by converting a problem to be calculated, in a case where the plurality of bits is divided into a plurality of groups, on the basis of a first local field value for a first bit having a value of 1 and a second local field value for a second bit having a value of 0 among a plurality of bits included in each of the plurality of groups, a first energy change of the Ising model due to a change of the value of the first bit from 1 to 0 and a change of the value of the second bit from 0 to 1”, “output first bit identification information for identifying one of a plurality of the second bits that allows update of the value from 0 to 1 among the second bits included in each of the plurality of groups, on the basis of a magnitude relationship between the first energy change and thermal excitation energy determined on the basis of an input temperature parameter and a random number”, “output second bit identification information for identifying the first bit that belongs to the first group”, and “generate the first local field value and the second local field value, respectively on the basis of a first row corresponding to the first bit identification information read from the first storage area on the basis of the first bit identification information and a second row corresponding to the second bit identification information read from the second storage area”.  Calculating energy value changes for each bits in a plurality of groups, corresponding to a plurality of spins included in an Ising model obtained by converting a problem, identification information for identifying one of a plurality of the second bits that allows update of the value from 0 to 1 among the second bits included in each of 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, the claim additionally recites “a memory” and “a processor coupled to the memory”.  However, these additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. See MPEP 2106.05(f). The claim also recites “hold, in a second storage area” and “each of the plurality of bits held in a first storage area” which are considered as insignificant extra solutions. Such additional elements do not serve to integrate the judicial exception into a practical application. See MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.  
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements referred to as insignificant extra solutions in Prong Two of Step 2A, are activity of storing and retrieving information. The courts have found limitations directed to activity of storing and retrieving information, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II). Well-understood, routine and conventional activity cannot provide an inventive concept. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.
	
As per Claim 2, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites “when the first row for the first group is read”, and “when the first row for the first group is read”.  Determining elements of rows of a matrix depending on which storage area it is stored covers performance of the steps in the mind, or with pen and paper.  Therefore, the claims include limitations that fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, the claim additionally recites “a first holding area and a second holding area for each of the plurality of groups” and “the first storage area next”. However, such an additional element of storage location is recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. See MPEP 2106.05(f).  The claim also recite writing and reading such rows “from the first storage area”, “the first row is written to the first holding area”, “the second row is read from the second holding area”, “the first row read is written to the second holding area”, and “the first row held in the first holding area is read as the second row”. However, such additional elements of writing/holding/reading data into/in/from computer storage areas are considered as 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements referred to as insignificant extra solutions in Prong Two of Step 2A, are activity of storing and retrieving information. The courts have found limitations directed to activity of storing and retrieving information, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II). Well-understood, routine and conventional activity cannot provide an inventive concept. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 3, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites “group identification information for identifying the first group”. comprise mathematical calculations. However, calculation of such information comprises mathematical calculations. Moreover, the claim recites “set one of the first holding area or the second holding area as a writing target” and “set another as a reading target on the basis of the group identification information”.  Setting a storage location as a writing target or a reading target covers performance of the steps in the mind, or with pen and paper.  Therefore, the claims include limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  

Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements referred to as insignificant extra solutions in Prong Two of Step 2A, are activity of storing and retrieving information. The courts have found limitations directed to activity of storing and retrieving information, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II). Well-understood, routine and conventional activity cannot provide an inventive concept. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 4, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites “calculate a second energy change of the Ising model of when one of the plurality of bits changes, on the basis of the third local field value”, “on the basis of a magnitude relationship between the second energy change and the thermal excitation energy”, “in a case where the enable signal has the second value, generate a third local field value for each of the plurality of bits of when one of the plurality of bits changes”, “output third bit identification information for identifying one third bit that allows update from among the plurality of bits” and “update a value of the third bit on the basis of the third bit identification information”.  Calculating an energy change of the Ising model and calculation based on a magnitude relationship between the second energy change and the thermal excitation energy and generating a third local field value when a plurality of bits change comprises 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application. 
The claim fails to include any additional elements.  
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 5, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites “a weight value that indicates a magnitude of interaction between the first bit and the second bit”. Handling a weight value that indicates a magnitude of bit interactions (based on the Ising model), in addition to all mathematical elements in Claim 1, comprises mathematical calculations. Therefore, the claims include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, the claim additionally recites “hold in a third storage area”.  However, such an additional element of holding data in computer storage medium is considered as insignificant extra solutions. Such additional elements do not serve to integrate the judicial exception into a practical application. See 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements referred to as insignificant extra solutions in Prong Two of Step 2A, are activity of storing and retrieving information. The courts have found limitations directed to activity of storing and retrieving information, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II). Well-understood, routine and conventional activity cannot provide an inventive concept. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 6,
it is a method claim, identical to system Claim 1, except for the only additional element “the selection circuit”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites all mathematical elements in Claim 1, and additionally the selection circuit (which calculates the first bit identification information). Calculation of the first bit identification information in the context of the Ising model comprises mathematical calculations. Therefore, the claims include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, the claim additionally recites “selection circuit included in the optimization device”.  However, such an additional element of selection logic is recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. See MPEP 2106.05(f).  
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements referred to as insignificant extra solutions in Prong Two of Step 2A, are activity of storing and retrieving information. The courts have found limitations directed to activity of storing and retrieving information, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II). Well-understood, routine and conventional activity cannot provide an inventive concept. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As per Claim 1,
the claim requires, among other limitations, elements such as hold, in a second storage area, all rows corresponding to bit identification information for identifying a bit having a value of 1 in a matrix of weight values that indicate a magnitude of interaction between each of the plurality of bits held in a first storage area, in each of the plurality of groups; and generate the first local field value and the second local field value, respectively on the basis of a first row corresponding to the first bit identification information read from the first storage area on the basis of the first bit identification information and a 
Hastings (US20170161612) discloses optimizing variables for finding ground states of Ising spin glasses, in a hierarchical manner (Fig 3 and Par [0042]) with simulated annealing (Par [0050]) with relevant matrix element values (Par [0094]). Hastings reveals an optimization problem solving system based on a process for solving combinatorial optimization or statistical sampling problems using a hierarchical approach with partial reinitialization (Fig 3, Fig 4 and Par [0053]) where they repeat the process of optimization and partial reinitialization until substantial improvement occurs (Par [0055]). Hastings also discloses using energy function for variables (Fig 7-8 and Par [0085]-[0090]), with the variable spin states of +1 or -1 (Par [0068]), through a processor, a storage device, and accelerators (Fig 2), which implements a mechanism to calculate the variables to be reinitialized.  However, Hastings does not teach a processor with the mechanism to hold and update features for the bits, with holding them in a separate (second) storage area, all rows corresponding to bit identification information for identifying a bit having a value of 1 in a matrix of weight values that indicate a magnitude of interaction between each of the plurality of bits held in a first storage area. Hastings also does not teach generating the first local field value and the second local field value, respectively on the basis of a first row corresponding to the first bit identification information read from the first storage area on the basis of the first bit identification information and a second row corresponding to the second bit identification information read from the second storage area.
Okuyama (US20190130295) discloses an optimization processor that keeps the problem data in a storage device (fig 1.5), and calculates stochastic or probabilistic transition of states (Fig 1 and Par [0037]) to update spin values (Fig 12 and Par [0127]) by a process of a search for a ground state executed by a processor (Fig 2). Okuyama reveals signal W, representing coupling between replicas, which corresponds to M bits, distributed to each spin unit (Fig 4), with a memory cell for holding a bias 
Therefore, none of the closest prior art found teaches the limitation required in the claimed invention. Thus, claim 1 is allowable.
 
As per Claims 2-5,
They are allowable due to their dependency upon Claim 1.

Claim 6 is a method claim equivalent to system claim 1, and is allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUL YOUNG LEE whose telephone number is (571) 272-0970. The examiner can normally be reached 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/CHUL YOUNG LEE/Examiner, Art Unit 2182                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182